Citation Nr: 0004618	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome.  


REPRESENTATION

Appellant represented by:	Kevin A. Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971, and had service in the National Guard from November 
1977 to May 1980, and from July 1982 to January 1984.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), for additional development.  Following the 
completion of the requested development, the case was 
returned to the Board in December 1999, and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  A neuropsychiatric disorder, to include organic brain 
syndrome and depressive syndrome, were not shown in the 
veteran's first period of service, and have not otherwise 
been shown to be related thereto.

3.  It has been shown by medical evidence that an organic 
brain syndrome with depressive syndrome pre-existed the 
veteran's second and third periods of service.

4.  The veteran's neuropsychiatric disorder, diagnosed as 
organic brain syndrome with depressive syndrome, were not 
shown during service and did not increase in severity during 
the veteran's second and third periods of service beyond the 
natural progress of the disease.




CONCLUSIONS OF LAW

1.  The presumption that the veteran was sound at entry into 
his second and third periods of service is rebutted, in that 
an organic brain syndrome with depressive syndrome pre-
existed those periods of service.  38 U.S.C.A. § 1111 (West 
1991).

2.  The veteran's pre-existing organic brain syndrome with 
depressive syndrome was not incurred in or aggravated by 
service and service connection for an organic brain disorder 
and/or a neuropsychiatric disorder, to include depressive 
syndrome, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

The Report of Medical Examination conducted upon the 
veteran's entry into his first period of service in April 
1968 shows that the psychiatric and neurologic clinical 
evaluation of the veteran produced normal findings.  There 
was noted a scar over the right eye.  Service medical records 
for that period note that on October 5, 1969, an incident 
occurred in which the veteran had been drinking and was found 
naked in a building near the air strip.  He claimed to have 
been hit over the head and stated that he recalled the blow.  
Following examination, the treating physician reported no 
evidence of blow to the head.  On June 23, 1970, the veteran 
was treated for complaints of pain in the ears which he 
reported had occurred before service, following a motorcycle 
wreck.  The Report of Medical Examination conducted upon the 
veteran's separation from his first period of service in 
March 1971 shows that the veteran indicated that he had then 
or before depression or excessive worry, loss of memory, and 
nervous trouble.  Examination of those complaints resulted in 
negative findings, and the psychiatric and neurologic 
clinical evaluation of the veteran produced normal findings.

Hospital reports and treatment records from Breckenridge 
Hospital are of record, including a Discharge Summary 
prepared by Dr. J.C.B., M.D., dated in October 1976.  These 
records document that the veteran was hospitalized for the 
period from May 1976 to October 1976 for "massive injuries" 
that he sustained following a single car collision.  It was 
noted that these injuries included a severe head injury, an 
injury to the right femur, and multiple respiratory problems.  
It was documented that the veteran had a hematoma in the left 
temporal lobe region with a left to right middle shift, and 
was treated by Dr. E.B., a neurosurgeon, and gradually 
improved.  The Discharge Summary indicated that the veteran 
was seen by a psychiatrist for evaluation as well.  The 
Summary stated that the veteran had made a remarkable 
recovery mentally and appeared to be alert, had a good memory 
for recent events, but still had clouded memory for the 
events surrounding the accident and his early postoperative 
phase in Intensive Care.  

The Report of Medical Examination conducted upon the 
veteran's entry into the National Guard in November 1977, 
shows that the psychiatric and neurologic clinical evaluation 
of the veteran produced normal findings.  In that report, the 
veteran indicated that he had not had then, nor had he ever 
had depression or excessive worry, loss of memory, or nervous 
trouble of any sort.  The May 1976 automobile accident was 
noted, but only as to the injury to the veteran's right femur 
and his pulmonary problems.  

The Report of Medical Examination conducted upon the 
veteran's entry into his second period of service in the 
National Guard in July 1982, shows that the psychiatric and 
neurologic clinical evaluation of the veteran produced normal 
findings.  In that report, the veteran indicated that he had 
not had then, nor had he ever had depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  The 
1976 automobile accident was noted, but only as to the injury 
to the veteran's right femur and his pulmonary problems.

A February 1988 Psychological Evaluation is of record, and 
documents that the veteran wanted evaluation for the purpose 
of his pursuit of vocational rehabilitation.  Following 
examination and testing, the examining psychologist's 
diagnostic impression was no diagnosis on Axis I, and 
borderline personality disorder, with schizophrenic 
characteristics on Axis II.  

A 1991 Psychological Summary is of record, and documents that 
the veteran was seen for the purpose of determining his 
eligibility for social security assistance.  Following 
behavioral observation and testing, the examining 
psychologist's diagnosis was that the veteran's dominant 
qualities displayed a personality disorder.  

A Physician Certification dated September 1991, signed by Dr. 
J.C., M.D., shows a diagnosis of organic brain injury and 
severe depression.  The certifying physician indicated this 
to have started in May 1976.  The physician indicated further 
that the veteran had been unable to work and study since that 
time, and that his condition had gotten progressively worse 
since May 1988.

In February 1992, the veteran was seen for psychological 
consultation regarding a claim for non-service connected 
disability benefits for organic brain syndrome.  The examiner 
obtained information from a review of the veteran's claims 
file, his medical record and an interview.  In the examiner's 
opinion, the veteran's social and occupational functioning 
appeared to be mildly to moderately impaired, but it was not 
possible to determine how much was due to the residuals of 
the 1976 head injury and how much was due to a pre-existing 
personality problem.  The resulting diagnosis on Axis I was 
organic brain syndrome, by history; and on Axis II, a 
personality disorder, not other wise specified with 
antisocial and borderline traits.  

In April 1993, the veteran was seen for psychiatric 
evaluation by Dr. S.G.L., M.D.  In the report of that 
evaluation, it was noted that the veteran was self-referred 
for evaluation and treatment of depressive mood in the 
context of a history of severe closed-head injury in 1976.  
In the report of history of present illness, it was noted 
that "the veteran underwent a four-and-a-half-month recovery 
from a motor vehicle accident in 1976 that left him 
semicomatose for the duration of that period of time."  The 
report noted further by history, that upon awakening, the 
veteran continued to have some difficulty for a period of 
time regarding ambulation, and continued to suffer notable 
difficulties with concentration and memory that eventually 
left him unable to hold a job.  It was further noted that the 
veteran began experiencing depressive difficulties in the few 
months prior, and these appeared in the context of 
psychosocial stressors including the worsening dementia.  The 
evaluation report noted that "even after his injury in 1976, 
[the veteran] participated in the National Guard for a period 
of four years."  Following examination, the assessment on 
Axis I was Organic Mood Disorder, depressed type; Rule Out 
Organic Mood Disorder, mixed type; Rule Out History of 
alcohol abuse; Rule Out Dysthymic Disorder.  The assessment 
on Axis III was Status-post closed-head injury in 1976 
involving the left temporal lobe with resultant right lower 
extremity difficulties and back pain associated with 
disability for cognitive dysfunction including memory and 
concentration problems.  The plan was the initiation of 
treatment including pharmacotherapy.    

In March 1994, the veteran filed the current claim for 
service connection for organic brain syndrome, claiming it 
was aggravated while on active duty in the National Guard.  

In support of that claim, the veteran submitted a June 1994 
letter from his treating physician, Dr. S.G.L., M.D.  In the 
letter, Dr. S.G.L. stated that a close review of the 
veteran's history suggests that there is a high probability 
that parental abuse and neglect caused a considerable portion 
of his current mental health problems, and "therefore these 
problems began prior to his military service experience." 

The veteran submitted a second letter from his treating 
physician, Dr. S.G.L., this one dated December 1994 letter.  
In the letter, Dr. S.G.L. stated that the veteran was under 
his care for a depressive syndrome, and that he had sustained 
brain injuries in a motor vehicle accident in 1976, limiting 
his memory and general cognitive ability, and predisposing 
him to a depressive illness.  Dr. L. then stated that a 
review of the veteran's history noted service in the National 
Guard beginning in 1977, and stated that this period appears 
to have exacerbated his depressive symptoms and worsened the 
course of his illness.  He concluded by stating that the 
veteran's "condition was certainly exacerbated by his 
experience in the National Guard."  

In two hearings before hearing officers at the RO in January 
1995 and April 1996, and in a May 1997 hearing before the 
Board, the veteran testified in support of his claim, to the 
effect that he was treated psychiatrically during his first 
period of service, and that his organic brain syndrome that 
was incurred in the 1976 automobile accident was aggravated 
by his service in the National Guard between 1977 and 1984.  

The veteran's treatment records of Dr. S.G.L., M.D. for the 
period from April 1993 to July 1997 have been associated with 
the claims file.  They document the treatment of the veteran 
for a mood disorder due to a closed head injury.  They also 
refer to "conflicts with the military" and "legal issues 
re disability", in terms of the review of psychosocial 
stressors.  

The veteran was hospitalized in January 1998 for complaints 
of right lower leg pain after falling from a tree.  It was 
noted that his past medical history was significant for 
hypertension and a closed head injury.  The veteran also 
reported that he had a history of excessive alcohol 
consumption, but noted that he had recently quit.  The 
diagnosis was fractured proximal tib/fib region.  

In May 1998, the veteran submitted what appears to be the 
first page of a medical treatise, purported to be from the 
December 1987 issue of the Journal of Neurological and 
Orthopaedic Medicine and Surgery, entitled "Minor Head 
Injury, a Not So Minor Problem," by Aaron M. Levine, M.D., 
FAANaOS.  This article notes the frequency of minor head 
injuries, and the fact that significant sequelae are often 
not recognized.  It further notes that individuals with such 
injuries have trouble dealing with stress, and that this 
stress increases when work performance falters in spite of 
the fact there are no signs of physical disorder. 

Pursuant to the Board's 1997 remand, the veteran was afforded 
a VA psychiatric examination in January 1999.  In the report 
of that examination, it is noted that the veteran's medical 
records and claims folders were reviewed in detail.  In the 
report of history, the veteran's pre-service, in-service, and 
post-service, medical, occupational and social histories, 
were set out in great detail.  In that report of history, it 
was noted that the veteran was not a reliable historian. 

The examiner stated that because of the veteran's anger and 
rambling, the nature of his complaints were essentially 
impossible to determine other than his belief in his 
entitlement to compensation.  He did report significant 
problems with remembering new information and endorsed 
depressed mood.  According to the examiner, the veteran 
underwent a brief examination, and, due to the nature of his 
claim, was referred for and completed a complete 
intelligence, memory, neuropsychological, and personality 
testing.  The results of the testing was set out in detail, 
and according to the examiner, was totally consistent with 
the veteran's history of left hemisphere injury and 
impairment.

The examiner concluded that based on the current examination 
and review of records, the veteran did have a long-standing 
character disorder which pre-dated his entry into service.  
With regard to the "organic brain syndrome," the examiner 
stated that although he had been directed to determine 
whether or not the veteran's current cognitive/intellectual 
deficits reflected congenital as opposed to acquired 
deficits, it was impossible to determine the degree to which 
any such congenital deficits contributed to current cognitive 
functioning.  The examiner noted, however, that the pattern 
of deficits found in testing was consistent with cortical 
insults sustained in the veteran's 1976 motor vehicle 
accident, following his 1968-1971 active duty.  The examiner 
stated that there was no evidence to support a claim that the 
veteran's problems, either organic or psychiatric, were 
exacerbated by military service.

The examiner went on to state that the veteran's history and 
records suggest that he had a personality disorder prior to 
service entry, as indicated by problems in school and legal 
involvements prior to enlistment.  The examiner noted that a 
psychology consultation report of February 25, 1992 indicated 
that the veteran had more legal difficulties following 
service and in his words was "busted for a pattern of 
breaking and entering".  The examiner noted that although 
evidence of cognitive deficits prior to service entry is 
unclear, the veteran's history clearly supports the opinion 
that current deficits reflect residuals of motor vehicle 
accident which did not occur during his period of military 
service.  The examiner reiterated that there is no evidence 
that National Guard duty following this accident in any way 
exacerbated cognitive deficits.

The examiner then reemphasized that there is no evidence that 
any of the veteran's current difficulties, organic or 
psychiatric, are related to a disease or injury sustained 
during active service or periods of active duty training.  
The examiner explained that the MMPI-2 pattern generated by 
the veteran included an elevation of the clinical scale 
reflecting depression, but noted that the profile is one that 
is typical of individuals with characterological depression, 
which follows acting out, but does not deter future episodes 
of acting out.  The examiner indicated that this is 
clinically different from an Axis I Major Depressive Disorder 
and is typical of an Axis II disorder which pre-existed 
military service.

The resulting diagnoses were as follows:
	AXIS I.	1.  Dementia due to head trauma, mild to 
moderate 
AXIS II.	2.  Personality disorder, not otherwise 
specified, with prominent antisocial features
AXIS III.	3.  See MD report
AXIS IV.	4.  Stressors - Interpersonal difficulties, 
unemployment with financial pressures - 
Moderate
AXIS V.	5.  Adaptive functioning - GAF = 50

In January 1999, the veteran also underwent a brain and 
spinal cord examination, again pursuant to the Board's 1997 
remand.  In the report of that examination, it was noted that 
the veteran's claims file and VA medical records were 
reviewed in detail.  A summary of the veteran's pertinent 
service medical records and the medical records relevant to 
the 1976, motor vehicle accident  were set out.  It was noted 
that in 1976, the veteran had suffered both a fracture of his 
right leg and head trauma.  It was further noted that a CT 
scan done at that time showed a hematoma in the left temporal 
lobe.

Following a review of the veteran's medical history for 
subjective complaints, an examination for objective 
complaints, and a review of the diagnostic and clinical 
tests, the examiner concluded that the veteran's history of a 
head injury with brain hemorrhage in 1976 involving the left 
hemisphere, would seem to be an adequate explanation for his 
reported memory problems and is certainly consistent with the 
slight abnormalities present on the neurological examination.  
The examiner stated that based on his review of the records, 
he could not conclude or even strongly suspect, that anything 
that happened to him while in the military service 
contributed to his memory problems.  It was noted that the 
fact that he remembers being hit on the head in 1970 means 
that there was no retrograde amnesia, which normally implies 
that the head injury was not of great severity.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (1999).

The evidence does not suggest, nor does the veteran claim, 
that the disability at issue, an organic brain syndrome with 
depressive syndrome, was incurred in or aggravated by his 
initial period of active service between 1968 and 1971.  

Second, in terms of any perceived claim of entitlement to 
service connection for a personality disorder, 38 C.F.R. § 
3.303(c) (1999) provides that a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
[See also O.G.C. Precedent 82-90, 56 Fed. Reg. 45711 (1990) 
(previously issued as General Counsel Opinion Op. 1-85), 
which states that service connection may be granted for 
diseases, but not defects, of congenital, familial or 
developmental origin.]  As such, regardless of the character 
or quality of any evidence that the veteran could submit, 
such a condition could not be recognized as a disability 
under the terms of the VA Schedule for Rating Disabilities.  
In other words, because the veteran's personality disorder is 
not a disability that has been recognized as a chronic 
disorder for VA compensation purposes, there is no legal 
basis upon which to warrant a grant of entitlement to service 
connection for a personality disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).

It is the veteran's primary contention that he had incurred 
an injury to his brain in an automobile accident in 1976 
(prior to his entry into his second period of service in 
1977) that resulted in organic brain syndrome, and that these 
subsequent periods of service in the National Guard 
aggravated his pre-existing organic brain disorder beyond its 
natural progression, leading to his current organic brain 
syndrome and depressive disorder.  

In this case, as neither an organic brain syndrome nor a 
depressive disorder were noted at the veteran's November 1977 
entrance examination for entrance into the National Guard for 
his second and third periods of service, the presumption of 
soundness applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  The presumption of soundness of the veteran's brain, 
however, is rebutted by clear and unmistakable evidence that 
an organic brain disorder has been diagnosed, and has 
categorically been classified as preexisting service.  This 
conclusion is based upon the September 1991, certification by 
Dr. J.C., M.D., that an organic brain injury and severe 
depression started in May 1976; the assessment of the 
veteran's own physician, Dr. S.G.L., that the veteran's mood 
disorder was due to a closed head injury in 1976; and the 
assessment of the VA physician in 1999 that the veteran's 
current deficits reflect residuals of a [1976] motor vehicle 
accident which did not occur during his period of military 
service.  As noted above, all pertinent medical opinions have 
confirmed this conclusion, and none have speculated 
otherwise. 

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the 
increases in the disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (1991); 38 C.F.R. 
§ 3.306. (1999).  A temporary worsening of symptoms of a 
disability subject to exacerbation is not indicative of an 
increase in the severity of the underlying disability.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  C.F.R. § 
3.306.

As the presumption of soundness has been rebutted, the 
remaining question then is whether the veteran's preexisting 
organic brain syndrome disorder with a depressive syndrome 
was aggravated by service.  At this juncture, it should be 
noted that the medical evidence places at issue the question 
of whether the veteran has a true depressive disorder versus 
depressive symptomatology related to a personality disorder.  
Notwithstanding, for the purpose of analysis, the Board will 
concede that he does have a depressive disorder associated 
with his organic brain disorder.  

With respect to the question of whether the presumption of 
aggravation could be imposed based upon evidence of an 
increase in the disability during such service, the Board 
first notes that no contemporary evidence has been discovered 
showing the treatment of the veteran during his periods of 
service in the National Guard from November 1977 to May 1980, 
and/or from July 1982 to January 1984 for an organic brain 
disorder or a psychiatric disorder.  

Notwithstanding, post-service evidence has been presented 
supporting the veteran's allegation that his organic brain 
disorder was increased in severity during service and 
aggravated therein.  In chief, this evidence is the December 
1994 letter from his personal psychiatrist, Dr. S.G.L., that 
stated that the veteran had sustained brain injuries in a 
motor vehicle accident in 1976 that led to a depressive 
syndrome, and further stated that a review of the veteran's 
history led him to conclude that the veteran's service in the 
National Guard beginning in 1977, exacerbated his depressive 
symptoms and worsened the course of his illness.  

In contrast to that opinion, however, the VA psychiatric 
examiner who examined the veteran in 1999 concluded that 
there is no evidence that National Guard duty following the 
veteran's 1976 accident in any way exacerbated cognitive 
deficit.  The same examiner later reemphasized that there is 
no evidence that any of the veteran's current difficulties, 
organic or psychiatric, are related to a disease or injury 
sustained during active service or periods of active duty 
training.  In fact, the 1999 VA psychiatric examiner was 
unable to discern a depressive disorder at all, but instead 
attributed the veteran's depression to his personality 
disorder.  

With respect to the organic brain disorder itself, a second 
VA examiner who examined the veteran in 1999, categorically 
stated that based on his review of the records, he could not 
conclude or even strongly suspect, that anything that 
happened to the veteran while in the military service 
contributed to his memory problems.  

It is important to emphasize that the opinions of the 1999 VA 
psychiatric and neurological examiners noted above were based 
upon a review of the claims file, the veteran's medical 
records, considerable psychiatric and neurological testing, 
and upon a comprehensive examination of the veteran.  
Further, these examiners provided well reasoned opinions with 
reference to the pertinent evidence, including that in favor 
or against the veteran's claim.  In fact, the VA psychiatrist 
tediously summarized the pertinent medical record, including 
the supporting evidence, and specifically addressed the 
inconsistencies in the opinions supporting the veteran's 
claim with the evidentiary record.  On the other hand, 
although the opinion offered by the veteran's treating 
psychiatrist in support of the veteran's claim could be 
considered equally emphatic, it must also be considered 
conclusory, in that it was made without expressed foundation.  
Further, the private psychiatrist noted that his opinion was 
based upon a review of the veteran's history, but there is no 
indication as to the source of that history.  Specifically, 
the veteran's psychiatrist does not indicate whether that 
history came exclusively from the veteran, or whether it was 
derived from an independent source.  More importantly, there 
is no indication that he had the benefit of all of the 
pertinent evidence of record as did the VA examiners.  
Consequently, the Board must attribute far greater probative 
weight to the opinions of the VA physicians who evaluated the 
veteran in 1999.  

The Board has also considered the medical treatise on the 
subject of minor brain injuries that the veteran has offered 
in support of his claim.  Although under certain 
circumstances such a treatise could be sufficient to well 
ground a claim, the Board finds it of little weight in the 
evaluation of the current claim.  First, it was offered 
without medical comment, and further, the available 
information is found by the Board to be too vague, and 
consequently does not allow the Board to draw any conclusion 
from the information contained therein without violating the 
restrictions against such medical inferences.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Sacks v. West, 11 Vet. 
App. 314 (1998).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (1991); 38 C.F.R. 
§ 3.306. (1999).  In the instant case, on the basis of all 
the evidence of record, the Board must conclude that the 
preponderance of that evidence is against a finding that the 
veteran organic brain syndrome underwent an increase in 
severity during service.  Moreover, the preponderance of the 
evidence leads to the conclusion that there was no 
aggravation in service of the veteran's organic brain 
disorder or neuropsychiatric disorder, beyond that which was 
due to the natural progress of the condition.  C.F.R. § 
3.306.

As the preponderance of the evidence weighs against the 
veteran's claim, there is no reason or basis upon which to 
find the existence of aggravation.  Hence, entitlement to 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1153.

In reaching this decision the Board considered all of the 
evidence of record, including the veteran's written 
statements and the oral statements given at the hearing 
before the RO and the Board that his organic brain disorder 
and depressive syndrome were aggravated as a result of his 
National Guard service.  The veteran, however, as a lay 
affiant, is not competent to offer a medical opinion as to 
whether or not his underlying brain disorder was aggravated 
in service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this respect, the veteran's statement as to the cause for 
any claimed aggravation must be supported by cognizable 
evidence, not merely allegations.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  The preponderance of the evidence is 
against this claim.   

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome, is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

